EXHIBIT 10.1

 

EXECUTION VERSION

 

_______________________________________

 

INVESTMENT AGREEMENT

_______________________________________

 

between

 

ALTRIA VENTURES INC., a Virginia corporation,

 

LEXARIA NICOTINE LLC, a Delaware limited liability company,

 

POVIVA CORP., a Nevada corporation

 

and

 

LEXARIA BIOSCIENCE CORP., a Nevada corporation

 

Dated as of January 15, 2019

 



   

   



 

TABLE OF CONTENTS

 



ARTICLE I DEFINITIONS

 

 

1

 

Section 1.01

Certain Defined Terms

 

 

1

 

Section 1.02

Definitions

 

 

6

 

Section 1.03

Interpretation and Rules of Construction

 

 

7

 

 

 

 

 

 

ARTICLE II PURCHASE AND SALE OF EQUITY

 

 

7

 

Section 2.01

Sale and Issuance of Class B Units

 

 

7

 

Section 2.02

Purchase Price

 

 

7

 

Section 2.03

Closing

 

 

7

 

Section 2.04

Withholding

 

 

7

 

Section 2.05

Purchase Price Allocation

 

 

7

 

 

 

 

 

 

ARTICLE III CLOSING DELIVERABLES

 

 

8

 

Section 3.01

Closing Deliveries by the Company

 

 

8

 

Section 3.02

Closing Delivery by the Investor

 

 

8

 

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

 

 

9

 

Section 4.01

Existence and Power

 

 

9

 

Section 4.02

Authorization

 

 

9

 

Section 4.03

Capitalization and Ownership; Subsidiaries; Indebtedness

 

 

9

 

Section 4.04

Valid Issuance of Class B Units

 

 

10

 

Section 4.05

No Conflict

 

 

10

 

Section 4.06

Governmental Consents and Approvals

 

 

10

 

Section 4.07

Financial Information

 

 

10

 

Section 4.08

Absence of Undisclosed Material Liabilities

 

 

10

 

Section 4.09

Conduct in the Ordinary Course; No Material Adverse Effect

 

 

11

 

Section 4.10

Litigation; Orders

 

 

11

 

Section 4.11

Sufficiency of and Title to Assets

 

 

11

 

Section 4.12

Intellectual Property

 

 

11

 

Section 4.13

Taxes

 

 

12

 

Section 4.14

Compliance with Laws

 

 

14

 

Section 4.15

Insurance

 

 

14

 

Section 4.16

Environmental and Safety Laws

 

 

15

 

Section 4.17

Products

 

 

15

 

Section 4.18

Employees

 

 

15

 

Section 4.19

Permits

 

 

15

 

Section 4.20

Real Estate

 

 

15

 

Section 4.21

Affiliate Agreements

 

 

15

 

Section 4.22

Brokers

 

 

15

 

Section 4.23

Disclosure

 

 

15

 

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

 

16

 

Section 5.01

Existence and Power

 

 

16

 

Section 5.02

Authorization

 

 

16

 

Section 5.03

Investment Purpose

 

 

16

 

Section 5.04

Restricted Securities

 

 

16

 

Section 5.05

No Public Market

 

 

17

 

Section 5.06

Accredited Investor

 

 

17

 



 



 

i


   



 

ARTICLE VI TAX MATTERS

 

 

17

 

Section 6.01

Certain Taxes

 

 

17

 

Section 6.02

Tax Returns

 

 

17

 

 

 

 

 

 

ARTICLE VII INDEMNIFICATION

 

 

17

 

Section 7.01

Indemnification by the Seller Parties

 

 

17

 

Section 7.02

Rights Unaffected by Waiver of Conditions

 

 

17

 

Section 7.03

Treatment of Indemnity Payments

 

 

18

 

 

 

 

 

 

ARTICLE VIII INTELLECTUAL PROPERTY

 

 

18

 

Section 8.01

Maintenance of Patents

 

 

18

 

Section 8.02

Trademark Maintenance

 

 

18

 

Section 8.03

Rights in Intracompany Agreement

 

 

18

 

Section 8.04

No Encumbrance

 

 

18

 

Section 8.05

Certain Limited Liability Company Provisions

 

 

18

 

 

 

 

 

 

ARTICLE IX GENERAL PROVISIONS

 

 

 

 

Section 9.01

Survival

 

 

18

 

Section 9.02

Expenses

 

 

18

 

Section 9.03

Notices

 

 

19

 

Section 9.04

Announcements

 

 

20

 

Section 9.05

Severability

 

 

20

 

Section 9.06

Entire Agreement

 

 

20

 

Section 9.07

Assignment

 

 

20

 

Section 9.08

Investor’s Right to Assign

 

 

20

 

Section 9.09

Amendment

 

 

21

 

Section 9.10

Waiver

 

 

21

 

Section 9.11

Dispute Resolution

 

 

21

 

Section 9.12

Governing Law; Jurisdiction

 

 

21

 

Section 9.13

Waiver of Jury Trial

 

 

22

 

Section 9.14

Counterparts

 

 

22

 

Section 9.15

Remedies and Relief

 

 

22

 

Section 9.16

Regulatory and R&D Assistance

 

 

22

 

 



 

ii


   



  



SCHEDULES

 

Schedule 4.03(a)

Pre-Closing Capitalization

 

Schedule 4.03(b)

Post-Closing Capitalization

 

Schedule 4.03(d)

Indebtedness

 

Schedule 4.10

Litigation

Schedule 4.12(a)

Intellectual Property

 

Schedule 4.12(f)

Exceptions to Confidentiality Agreements

 

Schedule 4.12(g)

Royalties

 

Schedule 4.13(f)

Power of Attorney

 

Schedule 4.13(h)

Affiliated Groups, etc.

 

Schedule 4.18

Compensation

Schedule 4.20

Leased Real Property

Schedule 4.21

Affiliate Agreements

 

 

 

 

EXHIBITS

 

Exhibit A

Investor License Agreement

Exhibit B

Warrant and Option Agreement



 



 

iii


   



 

INVESTMENT AGREEMENT

 

THIS INVESTMENT AGREEMENT (this “Agreement”), dated as of January 15, 2019, is
made by and between Lexaria Nicotine LLC, a Delaware limited liability company
(the “Company”), Lexaria Bioscience Corp., a Nevada corporation (“Parent”),
PoViva Corp., a Nevada corporation and a wholly-owned subsidiary of Parent
(“PoViva,” and together with the Company and Parent, the “Seller Parties”) and
Altria Ventures Inc., a Virginia corporation (the “Investor”). The Company,
Parent, PoViva and the Investor are referred to individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS, Seller Parties are engaged in the business of developing and
commercializing products that enhance the flavor, bouquet or delivery of certain
materials, including the Molecules (as defined below), and possess certain
intellectual property regarding such products, methods of production and their
use;

 

WHEREAS, pursuant to a Technology License Agreement, made as of October 1, 2018
(the “PoViva License Agreement”), Parent obtained from PoViva a license, with
the right to further sublicense, under Technology that is Owned (as such terms
are defined below) by PoViva to create, test, manufacture and sell products
containing certain materials (including the Molecules) in accordance with the
terms and conditions set forth in the PoViva License Agreement;

 

WHEREAS, pursuant to a Technology License Agreement, made as of October 1, 2018
(the “Parent License Agreement”), the Company obtained from Parent a license,
with the right to further sublicense, under the Technology that is Owned by
Parent to create, test, manufacture and sell products containing the Molecules
in accordance with the terms and conditions set forth in the Parent License
Agreement;

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, and
as a condition to the Investor’s willingness to enter into this Agreement, the
Company, the Investor and Parent have entered into the Limited Liability Company
Agreement of the Company, dated as of the date hereof (the “Limited Liability
Company Agreement”);

 

WHEREAS, simultaneously with the execution and delivery of this Agreement and as
part of the Closing (as defined below), the Company will issue Class B Units to
the Investor in those respective amounts as set forth in this Agreement; and

 

WHEREAS, the Company wishes to sell to the Investor, and the Investor wishes to
purchase from the Company, at the Closing, the Class B Units, on the terms as
set forth herein, whereby the Investor will become a member of the Company.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Parties
hereby agree as set forth in this Agreement.

 

ARTICLE I
DEFINITIONS

 

 

Section 1.01 Certain Defined Terms. For purposes of this Agreement:

 

“Action” means any assessment, audit, complaint, demand, examination, hearing,
investigation or inquiry by a Governmental Authority or any action, claim, suit,
litigation, proceeding, arbitration or mediation (whether civil, criminal or
administrative and whether formal or informal).

 



   

   



 

“Affiliate” means any entity that controls, is controlled by, or is under common
control with, a Party to this Agreement. For purposes of this definition,
“control” means ownership, directly or indirectly, of fifty percent (50%) or
more of the shares of stock entitled to vote for the election of directors in
the case of a corporation, or fifty percent (50%) or more of the equity interest
or votes in the case of a limited liability company or other type of entity, or
any other arrangement whereby a Person controls or has the right to control the
board of directors or equivalent governing body of a corporation or other
entity.

 

“Ancillary Agreements” means, collectively, the Limited Liability Company
Agreement, the Investor License Agreement, the Warrant and Option Agreement and
any other documents contemplated by this Agreement.

 

“Business” means the business of the Company as currently conducted or
contemplated to be conducted, including, but not limited to, the development of
materials and products that enhance the beneficial characteristics (such as
flavor, bouquet or bioavailability) of the Molecules, for the purposes of
developing, manufacturing and selling products containing the Molecules
(including the exploitation of all Intellectual Property Rights therein and
thereto, wholesaling and all activities related thereto).

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in Richmond, Virginia
or Kelowna, British Columbia.

 

“Confidential Information” means all know-how, trade secrets, and confidential
or proprietary information, however documented and in whatever form, whether in
writing, orally, electronically, optically, magnetically, or otherwise,
including product specifications, bills of material, purchase orders, data,
charts, know-how, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current and
planned research and development, current and planned manufacturing or
distribution methods and processes, equipment, materials (including materials
regarding training, controls, and quality), current and anticipated customer
requirements, market studies, business plans, historical, current and projected
sales, historical sales and marketing data, capital spending budgets and plans,
strategic plans, marketing and advertising plans, publications, customer data,
client and customer lists and files, pricing and cost information, price lists
and testing data and studies (including verifications and validations, clinical
and non-clinical trial data and trial reports, quality system documentation,
including lot records and associated non-conformance records, rework and
deviation records, service history files, corrective and preventive actions,
internal audit reports and other similar information).

 

“Control” (including the terms “controlled by”, “under common control with” and
“controlled”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by Contract, credit
arrangement or otherwise.

 

“Disclosure Letter” means the disclosure letter delivered by the Seller Parties
to the Investor dated as at the date of this Agreement and references in this
Agreement to any particular “Schedule” means to the specified Schedule of the
Disclosure Letter.

 

“Encumbrance” means any security interest, pledge, hypothecation, mortgage, deed
of trust, collateral security arrangement, lien, Tax lien, title imperfection,
charge, easement, claim, encumbrance, encroachment or restriction, or other
title or interest retention arrangement, reservation, limitation of any kind or
nature.

 



  2

   



 

“Environmental Laws” means any Law relating to (a) releases or a threatened
release of Hazardous Substance; (b) pollution or protection of employee health
or safety, public health or the environment; or (c) the manufacture, handling,
transport, use, treatment, storage, or disposal of Hazardous Substances.

 

“Governmental Authority” means any transnational, United States or foreign
federal, state, provincial, municipal or local governmental, legislative,
judicial, executive, regulatory or administrative authority, department, court
(including any arbitral body or tribunal), agency, branch, board, department,
instrumentality, entity, commission or official, including any political
subdivision thereof, or any non-governmental self-regulatory agency, commission
or authority, whether of the United States or another country.

 

“Intellectual Property Rights” means: all rights in intellectual property of any
type throughout the world, including all such rights regarding Technology,
including: (i) Patents; (ii) Trademarks (iii) copyrights, whether registered or
common law, and registrations and applications for registration thereof; (iv)
domain names and social media accounts; (v) rights of publicity and privacy,
rights to personal information and moral rights; (vi) shop rights; (vii)
inventions (whether patentable or unpatentable), invention disclosures, mask
works, industrial design rights, discoveries, ideas, developments, data,
software, confidential or proprietary technical, business and other information,
including processes, techniques, methods, formulae, designs, algorithms,
prospect lists, customer lists, projections, analyses, and market studies, and
all rights therein and thereto; (viii) all rights to any of the foregoing
provided in international treaties and convention rights; (ix) the right and
power to assert, defend and recover title to any of the foregoing; (x) all
rights to assert, defend and recover for any past, present and future
infringement, misuse, misappropriation, impairment, unauthorized use or other
violation of any of the foregoing; and (xi) all administrative rights arising
from the foregoing, including the right to prosecute applications and oppose,
interfere with or challenge the applications of others, the rights to obtain
renewals, continuations, divisions and extensions of legal protection pertaining
to any of the foregoing.

 

“Knowledge of the Company” means the actual knowledge of Chris Bunka, John
Docherty, Allan Spissinger and Jamieson Bondarenko or any knowledge that any of
such individuals would have had following a reasonable inquiry.

 

“Law” or “Laws” means any applicable federal, state, local, municipal, foreign,
international, multinational or other law, treaty, rule, order, regulation,
statute, ordinance, code, decree, directive, decision or other binding
requirement of any Governmental Authority of any kind and the rules, regulations
and orders promulgated thereunder.

 

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any Law, Action or Order and those
arising under any Contract.

 

“Licensed Patents” means all Patents in the Territory licensed to the Company
pursuant to the Parent License Agreement, and all other Patents Owned by the
Company claiming Technology or otherwise used in the Business, including the
Patents listed in Schedule B of the Investor License Agreement.

 

“Licensed Trademarks” means the Trademarks licensed to Investor pursuant to the
Investor License Agreement, including the Trademarks listed in Schedule A of the
Investor License Agreement.

 

“Molecules” means nicotine and nicotine-like or related compounds such as
nor-nicotine, lobeline and the like, as well as the free base substance nicotine
and all pharmacologically acceptable salts of nicotine, including acid addition
salts, and nicotine analogs. “Nicotine” as that term is used herein therefore
includes all the foregoing tobacco alkaloids, as well as nicotine salts
including but not limited to nicotine hydrogen tartrate and nicotine bitartrate
dihydrate, as well as nicotine hydrochloride, nicotine dihydrochloride, nicotine
sulfate, nicotine citrate, nicotine zinc chloride monohydrate, nicotine
salicylate, nicotine oil, nicotine complexed with cyclodextrin, polymer resins
such as nicotine polacrilex, nicotine resinate, and other nicotine-ion exchange
resins, either alone or in combination, as well as nicotine analogs that
include, but are not limited to (s)-Nicotine, Nornicotine, (S)-Cotinine,
B-Nicotyrine, (S)-Nicotene-N’-Oxide, Anabasine, Anatabine, Myosmine,
B-Nornicotyrine, 4-(Methylamino)-1-(3-pyridyl)-1-butene (Metanicotine) cis or
trans, N’-Methylanabasine, N’Methylanatabine, N’Methylmyosmine,
4-(Methylamino)-1-(3-pyridyl)-1-butanone (Pseudoxynicotine), and 2,3’-Bipyridyl.

 



  3

   



 

“Order” means any judgment, decision, consent decree, injunction, citation,
ruling, writ, order or other determination of or entered by any Governmental
Authority that is binding on any Person or its property under applicable Law.

 

“Organizational Document” means, with respect to any Person that is not a
natural person, such Person’s charter, certificate or articles of incorporation
or formation, bylaws, memorandum and articles of association, operating
agreement, limited liability company agreement, partnership agreement, limited
partnership agreement, limited liability partnership agreement or other
constituent or organizational documents of such Person.

 

“Owned by Company” means, with respect to Intellectual Property Rights, the
ownership or other possession of a right, title or other interest in such
Intellectual Property Rights by the Company, in whole or in part. It is
understood that ownership or possession of such Intellectual Property Rights
includes ownership of legal title in such Intellectual Property Rights by formal
conveyance or operation of Law, and possession of express or implied license or
other contractual rights regarding such Intellectual Property Rights that may be
conveyed to the Investor by assignment or by license or sub-license without
breaching the terms of any agreement with a third party.

 

“Ownership Interests” means: (a) any shares, interests, participations or other
equity interests or equivalents (however designated) of capital stock of a
corporation; (b) any ownership interests in a Person other than a corporation,
including units, membership interests, partnership interests, joint venture
interests and beneficial interests or other equity interests; and (c) any
warrants, options, convertible or exchangeable debt or securities,
subscriptions, rights (including any preemptive or similar rights), calls or
other rights to purchase or acquire any of the foregoing.

 

“Patents” means all common law, statutory, treaty, convention rights and other
proprietary rights regarding inventions (whether patentable or unpatentable),
invention disclosures, mask works, industrial design rights, discoveries, ideas,
developments, data, software, confidential or proprietary technical, business
and other information, including processes, techniques, methods, formulae,
designs, algorithms, prospect lists, customer lists, projections, analyses, and
market studies, and all rights therein and thereto, including patented and
patentable designs and inventions, all design, plant and utility patents,
letters patent, utility models, pending patent applications and provisional
applications and all issuances, divisions, continuations, continuations-in-part,
reissues, extensions, reexaminations and renewals of such patents and
applications, worldwide.

 

“Permitted Encumbrances” means: (a) liens for current Taxes not yet due and
payable or the amount or validity of which is being contested and for which
adequate reserves have been established in the financial statements of the
Company and which, in all such cases, the Company shall pay when due; (b)
mechanics’, carriers’, workers’, repairers’, lessors’ and similar liens arising
or incurred in the ordinary course of business for amounts which are not
delinquent and which the Company shall pay when due; (c) liens arising under
zoning, building and other land use Laws applicable to the Company’s owned real
property and leased real property that are not and have not been violated by the
current use, occupancy or operation of such real property; and (d) covenants,
conditions, restrictions, easements and other non-monetary liens affecting title
to any of the Company’s owned real property or leased real property that do not
and would not reasonably be expected to, individually or in the aggregate,
materially impair the marketability of title, value, current use, occupancy or
operation of such real property as currently conducted.

 



  4

   



 

“Person” means an individual, corporation, company, partnership, joint venture,
limited liability company, Governmental Authority or other legal entity.

 

“Pre-Closing Period” means all taxable years or other taxable periods that end
on or before (and including) the Closing Date and, with respect to any taxable
year or other taxable period beginning on or before and ending after the Closing
Date, the portion of such taxable year or period ending on and including the
Closing Date.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Tax” or “Taxes” means (i) any and all foreign, United States federal, state,
provincial, local, and other taxes, levies, fees, imposts, duties, and similar
governmental charges (including any interest, fines, assessments, penalties or
additions to tax imposed in connection therewith or with respect thereto)
including those imposed on, measured by, or computed with respect to income,
franchise, profits or gross receipts, alternative or add-on minimum, margin, ad
valorem, value added, capital gains, sales, goods and services, use, real or
personal property, escheat or unclaimed property taxes (or similar),
environmental, capital stock, license, branch, payroll, estimated, withholding,
employment, social security (or similar), insurance, disability, workers
compensation, unemployment, compensation, utility, severance, production,
excise, stamp, occupation, premium, windfall profits, transfer and gains taxes,
registrations, net worth, and customs duties, whether disputed or not, (ii) any
liability for the payment of any amounts of the type described in (i) as a
result of being a member of an affiliated, consolidated, combined or unitary
group for any taxable period or as the result of being a transferee or successor
thereof and (iii) any liability for the payment of any amounts of the type
described in (i) or (ii) as a result of any express or implied obligation to
indemnify any other Person.

 

“Tax Returns” means any return, questionnaire declaration, certificate, bill,
report, claim for refund or information return or statement or other document or
written information (including declaration of estimated Taxes) filed with or
required to supplied to or filed with any Governmental Authority relating to
Taxes, including any amendment thereof or supplement, appendix, schedule or
attachment thereto.

 

“Technology” means all know-how, trade secrets, data, confidential and
proprietary information, technical information, ideas, inventions, discoveries,
designs, drawings, specifications, recipes, formulations, flow charts, software
code, plans, improvements, and related information regarding the development,
composition, manufacture, use and commercialization of materials and products
that enhance the beneficial characteristics (such as flavor, bouquet or
bioavailability) of Molecules and products containing such materials, including
design specifications and drawings, test results and data, product assessments,
sales records, e-commerce records, receipts, photographs, purchase orders, bills
of lading, order forms, Contracts, financial records, regulatory filings and
intellectual property records.

 

“Territory” means the United States and its territories and possessions.

 



  5

   



 

“Trademarks” means any word, phrase, symbol, or design that identifies and
distinguishes the source of the goods or services of one party from those of
others, including all trademarks, service marks, trade names, brand names, logos
and corporate names, trade dress, slogans and other indicia of source of origin,
whether or not registered, including all common law rights thereto and all
goodwill associated therewith.

 

“Transfer Taxes” means any US federal, state, county, local, non-US and other
sales, use, transfer, value added, conveyance, documentary transfer, stamp,
recording, registration or other similar Tax (including any notarial fee)
imposed in connection with, or otherwise relating to, the transactions
contemplated by this Agreement or the recording of any sale, transfer or
assignment of property (or any interest therein) effected pursuant to this
Agreement.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

Section 1.02 Definitions. The following terms have the meanings set forth in the
Sections set forth below:

 

Term

Section

AAA

Section 9.12

Affiliate Agreements

Section 4.21

Agreement

Preamble

Announcement

Section 9.04

Class B Units

Section 2.01

Closing

Section 2.03

Closing Date

Section 2.03

Code

Section 2.04

Company

Preamble

Company Intellectual Property

Section 4.12(a)

Company Licenses

Section 4.12(a)

Contracts

Section 4.05

Hazardous Substance

Section 4.16

Inbound Licenses

Section 4.12(a)

Intellectual Property Registrations

Section 4.12(a)

Intracompany Licenses

Section 4.12(a)

Investor

Preamble

Investor Indemnified Party

Section 7.01

Investment

Section 2.02

Investor License Agreement

Section 3.01(a)

Investor-Related Announcement

Section 9.04

Leased Real Property

Section 4.20

Leases

Section 4.20

Limited Liability Company Agreement

Recitals

Losses

Section 7.01

Outbound Licenses

Section 4.12(a)

Parent

Preamble

Parent License Agreement

Recitals

Parties

Preamble

PCBs

Section 4.16

PMTAs

Section 9.16(a)

PoViva

Preamble

PoViva License Agreement

Recitals

Purchase Price

Section 2.02

Required Disclosure

Section 9.04

Required Disclosure Notice

Section 9.04

Seller Parties

Preamble

 



  6

   



 

Section 1.03 Interpretation and Rules of Construction.

 

(a) In this Agreement, except to the extent otherwise provided or that the
context otherwise requires: when a reference is made in this Agreement to an
Article, Section or Exhibit, such reference is to an Article or Section of, or
an Exhibit to, this Agreement; when a reference is made in this Agreement to a
Schedule, such reference is to a Schedule of the Disclosure Letter; the table of
contents and headings for this Agreement are for reference purposes only and do
not affect in any way the meaning or interpretation of this Agreement; whenever
the words “include,” “includes” or “including” are used in this Agreement, they
are deemed to be followed by the words “without limitation”; the words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, refer to this Agreement as a whole and not to any particular
provision of this Agreement; terms defined in this Agreement have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto; the definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms; and references to a
Person are also to its successors and permitted assigns. References to “Law”,
“Laws” or to a particular statute or Law shall be deemed also to include such
Laws or statutes as such Laws or statutes are from time to time amended,
modified or supplemented, including by succession of comparable successor Laws.

 

(b) The Parties have participated jointly in the negotiation and drafting of
this Agreement, the Ancillary Agreements and the other agreements, documents and
instruments executed and delivered in connection herewith with counsel
sophisticated in investment transactions. In the event an ambiguity or question
of intent or interpretation arises, this Agreement, the Ancillary Agreements and
the agreements, documents and instruments executed and delivered in connection
herewith shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement, the Ancillary
Agreements and the agreements, documents and instruments executed and delivered
in connection herewith.

 

ARTICLE II
PURCHASE AND SALE OF EQUITY

 

Section 2.01 Sale and Issuance of Class B Units. Subject to the terms and
conditions of this Agreement, the Investor agrees to purchase and the Company
agrees to sell and issue to the Investor at Closing 20 Class B Units of the
Company (the “Class B Units”).

 

Section 2.02 Purchase Price. The aggregate purchase price for the Class B Units
shall be $1,000,000 (the “Purchase Price”), which shall be paid by the Investor
to the Company at the Closing in immediately available funds in consideration of
the issuance of the Class B Units to the Investor by the Company (such payment
of the Purchase Price, the “Investment”).

 

Section 2.03 Closing. The closing of the grant of the Investment (the “Closing”)
shall be held at the offices of Hunton Andrews Kurth LLP in Richmond, Virginia
on the date of the execution and delivery of this Agreement (the “Closing
Date”).

 

Section 2.04 Withholding. Investor and the Company will be entitled to deduct
and withhold from the amounts otherwise payable by it pursuant to this Agreement
to the Company or any other Person such amounts as it is required to deduct and
withhold with respect to the making of such payment under the Internal Revenue
Code of 1986, as amended (the “Code”), or any provision of state, local or
foreign Tax law. In the event that any amount is so deducted and withheld such
amount will be treated for all purposes of this Agreement as having been paid to
the applicable recipient.

 

Section 2.05 Purchase Price Allocation. Investor and Parent agree to cooperate
to allocate the Purchase Price between the Class B Units, the licenses granted
pursuant to the Investor License Agreement and the Warrants and Purchase Option
granted pursuant to the Warrant and Option Agreement for U.S. federal, state,
local or non-U.S. Tax purposes. The Investor and Parent agree to not take any
position inconsistent with such agreed allocation in any forum, including on any
Tax Return, before any Governmental Authority, or in any Action relating to any
Tax, in each case, except as required by applicable Law.

 



  7

   



 

ARTICLE III

CLOSING DELIVERABLES

 

Section 3.01 Closing Deliveries by the Company. At the Closing, the Company
shall deliver to the Investor:

 

(a) a License Agreement in the form attached hereto as Exhibit A (“Investor
License Agreement”), duly executed by the Company;

 

(b) a Warrant and Option Agreement in the form attached hereto as Exhibit B
(“Warrant and Option Agreement”), duly executed by the Company;

 

(c) all authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required to be obtained by the Company in connection with the Investment;

 

(d) all third party approvals required to be obtained by the Company in
connection with the Investment;

 

(e) the Limited Liability Company Agreement, duly executed by the Seller
Parties;

 

(f) an amended and restated PoViva License Agreement dated as of the date
hereof;

 

(g) an amended and restated Parent License Agreement dated as of the date
hereof; and

 

(h) a certificate in accordance with the requirements of Treasury Regulation
Section 1.1445-11T(d)(2).

 

Section 3.02 Closing Delivery by the Investor. At the Closing, the Investor
shall deliver or cause to be delivered to the Company:

 

(a) an amount equal to the Purchase Price, by wire transfer in immediately
available funds to that bank account designated by the Company to the Investor
in writing prior to the execution and delivery of this Agreement;

 

(b) an IRS Form W-9 duly completed and signed by the Investor;

 

(c) the Limited Liability Company Agreement, duly executed by the Investor;

 

(d) the Investor License Agreement, duly executed by the Investor or one of its
Affiliates; and

 

(e) the Warrant and Option Agreement, duly executed by the Investor or one of
its Affiliates.

 



  8

   



 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

 

In order to induce the Investor to enter into this Agreement and consummate the
transactions contemplated hereby, the Seller Parties represent and warrant to
the Investor the accuracy, as of the date of this Agreement, of each of the
statements set forth in this Article IV. The representations and warranties set
forth in this Article IV are subject to the qualifications and exceptions set
forth in the Schedules to this Agreement, however, the Schedules shall not be
construed as (a) indicating that any item set forth therein is required to be
disclosed, (b) an admission that such information is material to the Company, or
(c) an admission of liability under any applicable Law or for any other purpose.

 

Section 4.01 Existence and Power. The Company is duly formed and is validly
existing and in good standing under the Laws of Delaware. The Company has the
requisite power and authority to own, operate and lease its assets and to carry
on the Business. The Company is duly qualified to do business and is in good
standing in each jurisdiction where the ownership, operation or leasing of its
assets or the conduct of its Business as currently conducted requires such
qualification, except for such jurisdictions where the failure to be so
qualified would not have a material adverse effect. The Company has made
available to the Investor true and correct copies of all the Organizational
Documents of the Company.

 

Section 4.02 Authorization. Each of the Seller Parties has all necessary power
and authority to enter into this Agreement and each of the Ancillary Agreements
to which it is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by each of the Seller Parties of this Agreement and the
Ancillary Agreements to which it is a party, the performance by each of the
Seller Parties of its obligations hereunder and thereunder and the consummation
by each of the Seller Parties of the transactions contemplated hereby and
thereby have been duly authorized by all requisite action on the part of each of
the Seller Parties. This Agreement and each other Ancillary Agreement to which
any Seller Party is a party constitutes a legal, valid and binding agreement of
such Seller Party, as applicable, enforceable against such party in accordance
with its terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium and similar Laws affecting the enforcement of creditors’ rights
generally or to general principles of equity regardless of whether such
enforcement is considered at equity or at law).

 

Section 4.03 Capitalization and Ownership; Subsidiaries; Indebtedness.

 

(a) As of the date of this Agreement, the ownership of the Company is as set
forth on Schedule 4.03(a).

 

(b) Other than the Ownership Interests as set forth on Schedule 4.03(a), there
are no outstanding Ownership Interests of the Company. Except as set forth in
the Limited Liability Company Agreement, there are no outstanding obligations of
the Company to repurchase, redeem or otherwise acquire any Ownership Interests
nor shall any such obligation be created by virtue of the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements.
Immediately following the Closing, the fully-diluted ownership of the Company
will be set forth on Schedule 4.03(b).

 

(c) The Company does not own beneficially, directly or indirectly, any Ownership
Interests of any Person, or any interest in a partnership or joint venture of
any kind.

 



  9

   



 

(d) Schedule 4.03(d) sets forth and describes (i) all indebtedness of the
Company for borrowed money, including but not limited to any indebtedness owed
by the Company to an Affiliate of the Company, which indebtedness constitutes
all of the obligations of the Company for borrowed money, (ii) all indebtedness
for borrowed money guaranteed in any manner by the Company, and (iii) all
outstanding payment obligations of the Company for goods or services that are
outstanding for more than one-hundred and twenty (120) days.

 

(e) Parent owns 100% of the issued and outstanding capital stock of PoViva and
there are no other outstanding Ownership Interests of PoViva held by any Person
other than Parent.

 

Section 4.04 Valid Issuance of Class B Units. The Class B Units, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, will be validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
the Limited Liability Company Agreement and applicable state and federal
securities Laws.

 

Section 4.05 No Conflict. The execution, delivery and performance by the Seller
Parties of this Agreement and the Ancillary Agreements to which such Seller
Party, as applicable, is a party does not (i) violate, conflict with or result
in the breach of the Organizational Documents of such party, (ii) conflict with
or violate any Law or Order applicable to such party, (iii) conflict with,
result in any violation or breach of, constitute a default (or event which with
the giving of notice or lapse of time, or both, would become a default) under,
require any consent, approval, authorization or other action by, or notification
to, any third party under, or give to others any rights of termination,
amendment, withdrawal, first refusal, first offer, acceleration, suspension,
revocation or cancellation of, any note, bond, mortgage or indenture, deed of
trust, concession, commitment, undertaking, contract, agreement, lease,
sublease, license (including the Company Licenses), permit, franchise or other
instrument or arrangement, whether oral or written (collectively, “Contracts”),
to which any Seller Party is a party, other than any violation, conflict, breach
or default with respect to subclause (iii) that would not have a material
adverse effect on the Company.

 

Section 4.06 Governmental Consents and Approvals. Assuming the accuracy of the
representations made by the Investor in Article V, the execution, delivery and
performance of this Agreement and each Ancillary Agreement by the Seller Parties
does not require any material consent, approval, authorization or other order
of, action by, filing with or notification to, any Governmental Authority, other
than filings pursuant to Regulation D of the Securities Act, and applicable
state securities Laws.

 

Section 4.07 Financial Information. The financial information provided to the
Investor, consisting of the unaudited balance sheet of the Company as of
September 30, 2018, the unaudited monthly balance sheet of the Company as of
November 30, 2018, and the unaudited statements of profits and loss of the
Company for the period from June 1 to November 30, 2018, fairly presents in all
material respects the financial condition and results of operations of the
Company as of the dates thereof and for the periods covered thereby.

 

Section 4.08 Absence of Undisclosed Material Liabilities. There are no
Liabilities of the Company or its Affiliates of any nature, other than
Liabilities reflected or reserved against on the financial statements of the
Company and its Affiliates described in Section 4.07 that would, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the Company.

 



  10

   



 

Section 4.09 Conduct in the Ordinary Course; No Material Adverse Effect.

 

(a) Since formation, the Company has conducted the Business in the ordinary
course, consistent with past practice.

 

(b) Since formation, there has not existed or occurred any change, effect,
event, circumstance, occurrence, state of facts or development that,
individually or in the aggregate with any other such change, effect, event,
circumstance, occurrence, state of facts or development, has had or could
reasonably be expected to have, a material adverse effect on the condition or
prospects of the Business or the Company.

 

Section 4.10 Litigation; Orders.

 

(a) Except as set forth on Schedule 4.10, there are no Actions pending against,
or to the Knowledge of the Company, threatened against the Company.

 

(b) The Company is not a party to or subject to any Order.

 

Section 4.11 Sufficiency of and Title to Assets.

 

(a) The Company holds and owns valid title to, has valid leasehold interests in
or has valid licenses to use all of the material assets of the Business free and
clear of all Encumbrances, other than Permitted Encumbrances.

 

(b) The Company has maintained the assets of the Business in accordance with
sound business practices. The assets of the Business are in good operating
condition and repair, subject to ordinary wear and tear.

 

(c) The assets of the Business include all tangible and intangible assets,
contracts and rights necessary for the operation of the Business.

 

Section 4.12 Intellectual Property.

 

(a) Schedule 4.12(a) contains a true, complete and accurate list of (i) all
Intellectual Property Rights used or held for use in the operation of the
Business (the “Company Intellectual Property”), (ii) all licenses or other
agreements with third parties pursuant to which a Seller Party has acquired
Company Intellectual Property from a third party (the “Inbound Licenses”), (iii)
all licenses or other agreements with third parties pursuant to which a Seller
Party has sold or otherwise divested Company Intellectual Property to a third
party (the “Outbound Licenses,”) and (iv) all agreements regarding Intellectual
Property between a Seller Party and an Affiliate of a Seller Party (the
“Intracompany Licenses,” and collectively with the Inbound Licenses and the
Outbound Licenses, the “Company Licenses”). Schedule 4.12(a) contains a true,
complete and accurate list of all Company Intellectual Property that is subject
to any issuance, registration, application or other filing by, to or with any
Authority or authorized private registrar in any jurisdiction, including pending
applications (the “Intellectual Property Registrations”). All Intellectual
Property Registrations are in full force and effect and in good standing in all
material respects, and all required filings and fees have been timely filed with
and paid to the relevant Authorities. The Seller Parties have taken reasonable
measures to protect the Company Intellectual Property, including maintaining the
confidentiality of the Confidential Information that forms part of the Company
Intellectual Property.

 



  11

   



 

(b) PoViva is the exclusive owner of the Technology and associated Intellectual
Property Rights that are licensed to Parent under the PoViva License Agreement
and that are further Sub-Licensed to Company under the Parent License Agreement
and to Investor under the License Agreement, free and clear of all Encumbrances
other than Permitted Encumbrances; (ii) Parent is the exclusive owner of the
Trademarks that are licensed to Investor under the License Agreement, free and
clear of all Encumbrances other than Permitted Encumbrances, and (iii) all other
Technology and associated Intellectual Property Rights used in the Business is
Owned by Company free and clear of all Encumbrances other than Permitted
Encumbrances. None of the Technology, Trademarks or other Intellectual Property
Rights relating to the Molecules licensed to Investor under the Investor License
Agreement have been licensed to any third party.

 

(c) All Company Licenses are in full force in effect as of the date hereof, no
party to an Intracompany License is in breach of such Intracompany License, and
to the Knowledge of the Company, no party to an Inbound License or an Outbound
License is in breach of such Inbound Licenses or Outbound License.

 

(d) The Company has all necessary right, title and interest to grant the
licenses and other rights set forth in the Investor License Agreement.

 

(e) The conduct of the Business, including without limitation the manufacture,
use and sale of the products and services in the Business, does not infringe,
misappropriate, or otherwise violate any Intellectual Property Rights of any
other Person, and there is no Action pending or, to the Knowledge of the
Company, threatened alleging any such infringement, misappropriation, or
violation or challenging any of the Company’s rights or ownership in or to any
Company Intellectual Property and, to the Knowledge of the Company, there is no
existing fact or circumstance that would be reasonably expected to give rise to
any such Action. The Seller Parties have not received any notice alleging that
the conduct of the Business infringes, misappropriates, or otherwise violates
any Intellectual Property Rights of any third party. To the Knowledge of the
Company, no Person is infringing, misappropriating, or otherwise violating any
Company Intellectual Property.

 

(f) Except as set forth in Schedule 4.12(f), each former or present stockholder,
member, employee, officer, director, consultant and independent contractor of
the Seller Parties has executed an agreement with Parent agreeing to protect the
confidential and proprietary information of the Business and actually assigning
to the Company all Intellectual Property Rights created or developed by such
Person relating to the Business and the Company has made available to the
Investor true and complete copies of the forms of all such agreements.

 

(g) Other than as set forth in Schedule 4.12(g), there are no royalties, fees or
other payments that are due and payable by the Company to any Person in
connection with Company Intellectual Property, including to any Person by reason
of ownership, use, licensure, sale or disposition of any of the same.

 

(h) None of the Company Intellectual Property is the product of any joint
development activity or agreement with any third party, or has been developed or
made in whole or in part using government funding or under a government
Contract.

 

Section 4.13 Taxes.

 

(a) All Tax Returns that were required to be filed by or with respect to the
Company under all applicable Laws have been filed, and all such Tax Returns were
true, correct and complete in all material respects. All Taxes due and owing by
or with respect to the Company (whether or not shown on any Tax Return) have
been fully and timely paid. There are no liens for Taxes (other than Taxes not
yet due and payable) upon any of the assets of any of the Company.

 



  12

   



 

(b) No claim has ever been made or threatened (formally or informally, orally or
in writing) by a Governmental Authority in a jurisdiction where the Company does
not file Tax Returns that the Company is or may be required to file a Tax Return
that was not filed or subject to Tax in that jurisdiction.

 

(c) The Company has collected, withheld and timely paid to the appropriate
Governmental Authority all Taxes required to have been collected, withheld and
paid in connection with any amounts paid by or with respect to the Company to
any employee, independent contractor, creditor, stockholder, customer or other
third party. The Seller Parties have complied with all information reporting
requirements related to such withholding.

 

(d) The Company is not currently nor has ever been the subject of any Tax audit,
investigation or Action. The Company has not received any notice of any audit,
assessment or proposed assessment or adjustment in connection with any Tax
Return nor is any such audit or Action pending or threatened (formally or
informally, orally or in writing). The Company has not received a private letter
ruling, technical advice memorandum, revenue agent report, information document
request, notice of proposed deficiency, or deficiency notice from the Internal
Revenue Service (or any comparable ruling from any other Governmental
Authority), and the Company has not submitted or agreed to any protest,
petition, closing agreement, settlement agreement, ruling request or any similar
document with respect to the operation of the Business.

 

(e) There are no currently effective extensions or waivers regarding the
application of any statute of limitations of any jurisdiction regarding the
assessment or collection of any Taxes from the Company.

 

(f) Except as set forth in Schedule 4.13(f), no power of attorney has been
granted by or with respect to the Company related to Taxes. The Company is not
bound by, nor has any obligation under, any Tax allocation, Tax indemnity, Tax
sharing or similar contract or arrangement.

 

(g) The Company has not engaged in any transaction that would give rise to (i) a
reporting obligation under Section 6111 of the Code or the regulations
thereunder, or (ii) a list maintenance obligation under Section 6112 of the Code
or the regulations thereunder. The Company has not engaged in any “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b)(2)
or any “reportable transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(1).

 

(h) Except as set forth in Schedule 4.13(h), the Company has never been a member
of an affiliated group filing a consolidated, combined, or unitary income Tax
return for federal, state, local, or non-U.S. income tax purposes. The Company
does not have any Liability for the Taxes of any Person (other than the Company)
under any section of the Code or Treasury Regulations (or any similar provision
of state, local, or non-U.S. law), as a transferee or successor, pursuant to any
contractual obligation, or otherwise.

 

(i) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing Date
(including any such change as a result of the transactions contemplated by this
Agreement); (ii) use of an improper method of accounting for a taxable period
ending on or prior to the Closing Date; (iii) “closing agreement” as described
in Section 7121 of the Code (or any corresponding or similar provision of state,
local, or non-U.S. income Tax law) executed on or prior to the Closing Date;
(iv) installment sale or open transaction disposition made on or prior to the
Closing Date; (v) prepaid amount received on or prior to the Closing Date; or
(vi) election under Section 108(i) of the Code.

 



  13

   



 

(j) No asset of the Company at or prior to the Closing (i) is subject to any
Encumbrance in respect of Taxes, or (ii) is or will be as a result of the
transaction contemplated by this Agreement “tax-exempt use property” within the
meaning of Section 168(h)(1) of the Code, “tax-exempt bond financed property”
within the meaning of Section 168(g) of the Code, “limited use property” within
the meaning of US Internal Revenue Service Revenue Procedure 76-30 or 2001-28,
subject to Section 168(g)(1)(A) or 197(f)(9) of the Code or subject to any
provision of Law comparable to any of the provisions listed above.

 

(k) The Company has never held a beneficial interest in any partnership or other
pass-through entity.

 

(l) The consummation of the transactions contemplated by this Agreement will not
have any adverse effect on the continued validity and effectiveness of any Tax
exemption, Tax holiday or other Tax reduction agreement or order to which the
Company is a party or subject.

 

(m) The Company does not have a permanent establishment in any country other
than the country under the Laws of which it is organized.

 

(n) No interest in the Company or any of its assets constitutes a “United States
real property interest” within the meaning of Section 897 of the Code.

 

Section 4.14 Compliance with Laws.

 

(a) The Seller Parties are and have been in compliance in all material respects
with all Laws and Orders that are or were applicable to them in connection with
the operation of the Business and use of the Technology and other assets of the
Business. The Company has not sold and has no present plans to sell any product
or service prohibited by Law or Order. None of the Company or its Affiliates has
received any written notice from any Governmental Authority or any other Person
regarding any violation of or failure to comply with any applicable Law or Order
with respect to the operation of the Business and use of the assets of the
Business.

 

(b) Without limiting the foregoing, at no time has the Company, any of its
Affiliates, or any partner, officer, director, manager, member, employee,
consultant or agent thereof acting on any of their respective behalves made (as
it relates to the Business), directly or indirectly, any payment or promise to
pay, or gift or promise to give or authorized such a promise or gift, of any
money or anything of value, directly or indirectly, to any Person that could
subject the business of the Company to liability under the Foreign Corrupt
Practices Act of 1977, as amended, or any corresponding foreign Laws. To the
Knowledge of the Company, no consultant, officer or director of the Company is a
“foreign official” with the meaning of the Foreign Corrupt Practices Act of
1977, as amended.

 

(c) The Company has not violated in any material respect any import or export
restrictions. The Company has not made sales or transacted business with Persons
located, organized or resident in a country or territory that is subject to, the
economic sanctions or trade embargoes administered by the U.S. Treasury Office
of Foreign Assets Control or any other Governmental Authority.

 

Section 4.15 Insurance. The Company has in full force and effect fire and
casualty insurance policies with extended coverage, sufficient in amount
(subject to reasonable deductions) to allow it to replace any of its material
assets that might be damaged or destroyed.

 



  14

   



 

Section 4.16 Environmental and Safety Laws. Except as could not reasonably be
expected to have a material adverse effect (a) the Company is and has been in
compliance with all Environmental Laws; (b) there has been no release of any
pollutant, contaminant or toxic or hazardous material, substance or waste or
petroleum or any fraction thereof (each, a “Hazardous Substance”), on, upon,
into or from any site currently or heretofore owned, leased or otherwise used by
the Company; (c) there have been no Hazardous Substances generated by the
Company that have been disposed of or come to rest at any site that has been
included in any published U.S. federal, state or local “superfund” site list or
any other similar list of hazardous or toxic waste sites published by any
Governmental Authority in the United States; and (d) there are no underground
storage tanks located on, no polychlorinated biphenyls (“PCBs”) or
PCB-containing equipment used or stored on, and no hazardous waste as defined by
the Resource Conservation and Recovery Act, as amended, stored on, any site
owned or operated by the Company, except for the storage of hazardous waste in
compliance with Environmental Laws. The Company has made available to the
Investor true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies and environmental studies or
assessments.

 

Section 4.17 Products. The Company has not marketed, sold or distributed any
products.

 

Section 4.18 Employees. The Company does not employ any employees. The Company
engages three consultants. Schedule 4.18 sets forth all compensation, including
bonus, paid or payable for each officer, director, independent contractor or
consultant of the Company for the year ended December 31, 2018.

 

Section 4.19 Permits. The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of the Business. The Company is not
in default in any material respect under any of such franchises, permits,
licenses or other similar authority.

 

Section 4.20 Real Estate. The Company does not own any real property. Schedule
4.20 contains a true, complete and accurate list of (i) all real property leased
by the Company (the “Leased Real Property”), and (ii) all leases of the Company
in respect of the Leased Real Property (the “Leases”). All Leases are in full
force and effect as of the date hereof and, to the Knowledge of the Company, no
party to a Lease is in breach of such Lease.

 

Section 4.21 Affiliate Agreements. Schedule 4.21 contains a true, complete and
accurate list of contracts and agreements (whether written or oral) between the
Company or any of its Affiliates, on the one hand, and the Company’s Affiliates,
stockholders, members, officers, directors or members of their immediate
families (or any entity in which any of them has a material financial interest,
directly or indirectly), on the other hand (the “Affiliate Agreements”).

 

Section 4.22 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or the Ancillary Agreements based
upon arrangements made by or on behalf of any of the Seller Parties.

 

Section 4.23 Disclosure. The Seller Parties have made available to the Investor
all the information reasonably available to the Company that the Investor has
requested for deciding whether to acquire the Class B Units. No representation
or warranty of any Seller Party contained in this Agreement, as qualified by the
Schedules thereto, no representation or warranty of Parent contained in this
Agreement related to Parent, as qualified by disclosures made by Parent in its
filings with the United States Securities and Exchange Commission, and no
certificate furnished or to be furnished to the Investor at the Closing contains
any untrue statement of a material fact or, to the Knowledge of the Company,
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. Each of the representations and warranties of the Seller
Parties set forth in Sections 4.01 to 4.23, inclusive, is qualified by and made
subject to the disclosures made in the corresponding Schedules of the Disclosure
Letter and with respect to representations or warranties of Parent related to
Parent, by the disclosures made by Parent in its filings with the United States
Securities and Exchange Commission.

 



  15

   



 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 

In order to induce the Seller Parties to enter into this Agreement and
consummate the transactions contemplated hereby, the Investor hereby represents
and warrants to the Seller Parties the accuracy as of the date of this Agreement
of each of the statements set forth in this Article V.

 

Section 5.01 Existence and Power. The Investor is duly formed, validly existing
and in good standing under the Laws of the Commonwealth of Virginia and has all
necessary power and authority to enter into this Agreement and the Ancillary
Agreements to which it is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.

 

Section 5.02 Authorization. The Investor has all necessary power and authority
to enter into this Agreement and the Ancillary Agreements to which it is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
the Investor of this Agreement and the Ancillary Agreements to which it is a
party, the performance by the Investor of its obligations hereunder and
thereunder and the consummation by the Investor of the transactions contemplated
hereby and thereby have been duly authorized by all requisite action on the part
of the Investor. This Agreement and each other Ancillary Agreement to which the
Investor is a party constitutes a legal, valid and binding agreement of the
Investor enforceable in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium and similar Laws affecting
the enforcement of creditors’ rights generally or to general principles of
equity regardless of whether such enforcement is considered at equity or at
law).

 

Section 5.03 Investment Purpose. The Investor is acquiring the Class B Units
solely for the purpose of investment for its own account and not with a view to,
or for offer or sale in connection with, any distribution thereof. The Investor
(either alone or together with its advisors) has sufficient knowledge and
experience in financial and business matters so as to be capable of evaluating
the merits and risks of its investment in the Class B Units and is capable of
bearing the economic risks of such investment. The Investor is not acquiring the
Class B Units as a result of any “general solicitation” or “advertising”, as
those terms are defined in Regulation D promulgated under the Securities Act.

 

Section 5.04 Restricted Securities. The Investor understands that the Class B
Units have not been, and will not be, registered under the Securities Act or any
applicable state securities Laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
Laws which depends upon, among other things, the bona fide nature of the
investment intent and the accuracy of the Investor’s representations as
expressed herein. The Investor understands that the Class B Units are
“restricted securities” under applicable U.S. federal and state securities Laws
and that, pursuant to these Laws, the Investor must hold the Class B Units
indefinitely unless they are registered with the United States Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Investor
acknowledges that the Company has no obligation to register or qualify the Class
B Units for resale except as set forth in the Limited Liability Company
Agreement. The Investor further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Class B Units, and on requirements relating to the
Company that are outside of the Investor’s control, and that the Company is
under no obligation and may not be able to satisfy.

 



  16

   



 

Section 5.05 No Public Market. The Investor understands that no public market
now exists for the Class B Units, and that the Company has made no assurances
that a public market will ever exist for the Class B Units.

 

Section 5.06 Accredited Investor. The Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.

 

ARTICLE VI

TAX MATTERS

 

Section 6.01 Certain Taxes. Parent shall bear any and all Transfer Taxes, if
any, arising out of or in connection with the transactions set forth in this
Agreement.

 

Section 6.02 Tax Returns.

 

(a) The Company shall deliver to the Investor for its review and approval a
draft copy of each Tax Return with respect to taxable periods (or portions
thereof) ending after the Closing Date at least thirty (30) calendar days prior
to the due date thereof (taking into account any extensions), and the Company
shall amend or revise each such Tax Return to reflect any comments requested by
the Investor.

 

(b) Within five (5) calendar days of receipt by the Seller Parties of any notice
(formally or informally, orally or in writing) of any Action or claim in respect
of Taxes of or with respect to the Company, the Seller Parties shall provide
written notice to the Investor, together with copies of any communication or
information received with respect thereto. The Investor shall have the option,
exercisable at any time and in its sole discretion, to control any Action or
claim in respect of Taxes of or with respect to the Company; provided that the
Seller Parties may, upon delivery to the Investor of written acknowledgment
satisfactory to the Investor that the Seller Parties will indemnify and hold
harmless the Company and the Investor for any Losses resulting therefrom, assume
control any such Action or claim relating solely to a Pre-Closing Period.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.01 Indemnification by the Seller Parties. The Investor, its
Affiliates, and its and their respective officers, directors, employees, agents,
successors and assigns (each, an “Investor Indemnified Party”) shall be
indemnified and held harmless by the Parent for any damage, loss or expense
(including attorney fees) (“Losses”) suffered or incurred by the Investor
Indemnified Parties, arising out of or resulting from: (a) the breach of any
representation, warranty, covenant or agreement by a Seller Party contained in
this Agreement; (b) a Seller Party’s commission of intentional misconduct,
common law fraud or intentional misrepresentation; and (c) (A) all Taxes imposed
on, asserted against or attributable to the properties, income or operations of
the Company for all Pre-Closing Periods; (B) any Transfer Taxes payable by
Parent pursuant to Section 6.01; and (C) all Taxes imposed on the Company as a
result of the provisions of Treasury Regulations Section 1.1502-6 or the
analogous provisions of any state, local or foreign law attributable to being a
member of a consolidated, combined, unitary or similar group during a
Pre-Closing Period.

 

Section 7.02 Rights Unaffected by Waiver of Conditions. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or agreement, will not affect the
right to indemnification, payment of Losses, or other remedy based on such
representations, warranties, covenants or agreements.

 



  17

   



 

Section 7.03 Treatment of Indemnity Payments. The Parties agree that, for Tax
purposes, unless otherwise required by applicable Law, any indemnification
payments made pursuant to this Article VII shall be treated as an adjustment to
the Purchase Price paid by the Investor and such agreed treatment shall govern
for purposes of this Agreement.

 

ARTICLE VIII

INTELLECTUAL PROPERTY

 

Section 8.01 Maintenance of Patents. The Seller Parties shall, at their expense,
use commercially reasonable efforts to continue prosecution of the Licensed
Patents in the Territory that are applications pending as of the Closing Date
and to maintain issued Licensed Patents in the Territory. It is understood that
such commercially reasonable efforts shall be determined considering the
likelihood of obtaining commercially meaningful coverage and the expenditures
and resources required, including such factors as the state of the art, the
nature of rejections issued by patent examiners, and the existence of factually
and legally grounded arguments supporting patentability.

 

Section 8.02 Trademark Maintenance. The Seller Parties shall, at their expense,
use commercially reasonable efforts to maintain and preserve the Licensed
Trademarks in the Territory, and to obtain such additional protection of the
Licensed Trademarks as the Company may deem appropriate, consistent with the use
and intended use of the Licensed Trademarks by Investor in the Territory.

 

Section 8.03 Rights in Intracompany Agreement. Unless agreed in writing by
Investor, (a) Parent shall not assign, terminate, amend, revise or waive any
material right or obligation under the PoViva License Agreement or the Parent
License Agreement; and (b) Company shall not assign, terminate, amend, revise or
waive any material right or obligation under the Parent License Agreement.

 

Section 8.04 No Encumbrance. Seller Parties shall not mortgage, pledge, or
create a security interest in the Technology or the Licensed Patents, Licensed
Trademarks or other Intellectual Property used in the Business.

 

Section 8.05 Certain Limited Liability Company Provisions. For the purposes of
ensuring the enforceability of the approval rights set forth in Sections 5.13.24
through 5.13.28 of the Limited Liability Company Agreement (the “Key
Provisions”), PoViva hereby agrees that it shall not, either directly or
indirectly by amendment merger, consolidation or otherwise, take (or permit to
be taken) any of the actions described in the Key Provisions without obtaining
the approvals required by the Limited Liability Company Agreement.

 

ARTICLE IX

GENERAL PROVISIONS

 

Section 9.01 Survival. Unless otherwise set forth in this Agreement, the
representations and warranties of the Seller Parties and the Investor contained
in or made pursuant to this Agreement shall survive the execution and delivery
of this Agreement and the Closing and shall in no way be affected by any
investigation or knowledge of the subject matter thereof made by or on behalf of
the Investor or any Seller Party.

 

Section 9.02 Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be borne by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 



  18

   



 

Section 9.03 Notices. All notices and other communications must be in writing,
addressed to the representatives described below and delivered by hand,
recognized overnight courier service, registered mail or electronic mail in .pdf
format. Notices will be deemed received as follows: (a) if delivered by hand or
overnight service, then on the date of delivery, (b) if by registered mail, then
on the fifth (5th) calendar day following posting or (c) if by electronic mail,
then upon receipt with telephone confirmation thereof by the receiving Party to
the sending Party. Any Party may change its designated representatives at any
time by notifying the other Parties in writing.

 

(a) if to the Seller Parties:

 

Lexaria Bioscience Corp.

100-740 McCurdy Road

Kelowna, BC V1X 2P7

Attention: Chief Executive Officer

Email: info@lexariabioscience.com

 

with a copy to:

 

Borden Ladner Gervais LLP

Bay Adelaide Centre, East Tower

22 Adelaide Street West

Toronto, ON M5H 4E3

Attention: Andrew Powers

Email: APowers@blg.com

 

(b) if to the Investor:

 

Altria Ventures Inc.

6601 West Broad Street

Richmond, Virginia 23230

Attention: President  

 

and

 

Altria Ventures Inc.

6601 West Broad Street

Richmond, Virginia 23230

Attention: Secretary

 

with an additional copy to:

 

Hunton Andrews Kurth LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, Virginia 23219-4074

Attention: Brian L. Hager

E-mail: bhager@huntonAK.com

  



  19

   



 

Section 9.04 Announcements. Unless the Seller Parties have complied with this
Section 9.04, the Seller Parties will not, and will cause their respective
officers, directors, employees and consultants to not, issue or cause the
publication or filing of any press release, announcement or other regulatory
filing (an “Announcement”) with respect to this Agreement or the Ancillary
Agreements unless the Investor has provided its prior written consent as to the
form, content and timing of such Announcement, such consent not to be
unreasonably withheld or delayed. To the extent an Announcement is required by
any securities Laws or stock exchange rules or policies applicable to a Seller
Party (a “Required Disclosure”), as determined by the Seller Party, acting
reasonably, the Seller Party must first give prompt written notice to the
Investor (and in no event less than two (2) Business Days prior to the date such
Required Disclosure is required to be made) which notice will include a draft of
the proposed Announcement and confirmation that the Required Disclosure is
required to be disclosed on advice of counsel (such notice, draft Announcement
and memorandum or other written analysis, the “Required Disclosure Notice”). The
Investor will promptly provide any comments it has to such Announcement and the
Seller Parties shall give such comments due consideration. In addition, the
Seller Parties will not, and will cause their respective officers, directors,
employees and consultants to not, issue or cause the publication or filing of
such Announcement that includes disclosures identifying or relating to the
Investor or its Affiliates (an “Investor-Related Announcement”) unless the
Investor has provided its prior written consent as to the form, content and
timing of such Announcement, such consent not to be unreasonably withheld or
delayed. For the avoidance of doubt, except with respect to an Investor-Related
Announcement described in the foregoing sentence, nothing in this Section 9.04
shall limit or otherwise restrict the Seller Parties from making an Announcement
or responding to inquiries or otherwise communicating with securities
commissions or the stock exchange upon which the shares a Seller Party are
listed any of these matters in circumstances where, pursuant to legal
requirements or by the rules or policies of the stock exchange upon which the
shares of a Seller Party are listed, the Seller Parties consider it necessary to
make such Announcement, response or communication.

 

Section 9.05 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement.
On such determination that any term or other provision is invalid, illegal or
unenforceable, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 9.06 Entire Agreement. This Agreement and the Ancillary Agreements
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede all prior contemporaneous oral or written
understandings or agreements (including, without limitation, the Preliminary
Non-Binding Term Sheet, dated November 13, 2018, between Altria Client Services
LLC and Parent) between the Parties which relate to the subject matter hereof.

 

Section 9.07 Assignment. This Agreement and the rights, licenses and obligations
hereunder may not be assigned, by operation of Law or otherwise, by any Party
without the express prior written consent of the other Parties, except as
provided in Section 9.08. Any assignment or transfer in violation of this
Section 9.07 shall be null and void. This Agreement is binding on and inures to
the benefit of the Parties hereto and their respective permitted successors and
assigns.

 

Section 9.08 Investor’s Right to Assign. Investor shall have the right, without
consent from Licensor, to assign or otherwise transfer this Agreement in whole
or in part to: (a) an Affiliate of Investor; (b) a third party in connection
with a merger, consolidation or reorganization involving Investor, regardless
whether Investor is a surviving entity, or (c) a Third Party in connection with
a sale of all or substantially all of Investor’s business or assets relating to
this Agreement.

 



  20

   



 

Section 9.09 Amendment. No modification or amendment of the Agreement or any of
its provisions shall be binding upon any Party unless made in writing and duly
executed by authorized representatives of all Parties.

 

Section 9.10 Waiver. The Investor, on the one hand, and the Seller Parties, on
the other hand, may (a) extend the time for the performance of any of the
obligations or other acts of the other Party, (b) waive any inaccuracies in the
representations and warranties of the other Party contained herein or in any
document delivered by the other Party pursuant hereto, or (c) waive compliance
with any of the agreements of the other Party or conditions to such Party’s
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the Party to be bound
thereby. Any waiver of any term or condition shall not be construed as a waiver
of any subsequent breach or a subsequent waiver of the same term or condition,
or a waiver of any other term or condition of this Agreement. The failure of a
Party to assert any of its rights hereunder shall not constitute a waiver of any
of such rights.

 

Section 9.11 Dispute Resolution. Subject to the provisions of Section 9.15, all
disputes arising with respect to the construction of this Agreement and the
rights and obligations arising hereunder shall be escalated to senior management
of the Parties for resolution prior to the commencement of any Action.

 

Section 9.12 Governing Law; Jurisdiction. This Agreement and all disputes or
controversies arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, without
regard to conflict of law principles that would result in the application of any
Law other than the Law of the State of New York. Any unresolved controversy or
claim arising out of or relating to this Agreement, except as (i) otherwise
provided in this Agreement, or (ii) any such controversies or claims arising out
of any Party’s Intellectual Property Rights for which a provisional remedy or
equitable relief is sought, shall be submitted to arbitration by one arbitrator
mutually agreed upon by the parties, and if no agreement can be reached within
thirty (30) days after names of potential arbitrators have been proposed by the
American Arbitration Association (the “AAA”), then by one arbitrator having
reasonable experience in corporate finance transactions of the type provided for
in this Agreement and who is chosen by the AAA. The arbitration shall take place
in Richmond, Virginia, in accordance with the AAA rules then in effect, and
judgment upon any award rendered in such arbitration will be binding and may be
entered in any court having jurisdiction thereof. There shall be limited
discovery prior to the arbitration hearing as follows: (a) exchange of witness
lists and copies of documentary evidence and documents relating to or arising
out of the issues to be arbitrated, (b) depositions of all party witnesses, and
(c) such other depositions as may be allowed by the arbitrator upon a showing of
good cause. Depositions shall be conducted in accordance with the New York Code
of Civil Procedure, the arbitrator shall be required to provide in writing to
the parties the basis for the award or order of such arbitrator, and a court
reporter shall record all hearings, with such record constituting the official
transcript of such proceedings. Each Party will bear its own costs in respect of
any disputes arising under this Agreement. Each of the Parties to this Agreement
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Eastern District of Virginia and appellate courts thereof
or any Virginia State Court sitting in Henrico County, Virginia for itself and
with respect to its property, generally and unconditionally, with regard to any
such action or proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby.

 



  21

   



 

Section 9.13 Waiver of Jury Trial. ANY CONTROVERSY THAT MIGHT ARISE RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES. CONSEQUENTLY, EACH PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY OF ANY Proceeding a
Party brings under or relating to this Agreement or any OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT IN THE EVENT OF LITIGATION THE OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) THE PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THE WAIVER, (C) THE PARTY MAKES THE WAIVER KNOWINGLY AND VOLUNTARILY, AND (D)
THE PARTY AND EACH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.
Any Party may file an original counterpart or a copy of this Agreement with any
court as written and conclusive evidence of the consent of each party to the
waiver of its right to trial by jury.

 

Section 9.14 Counterparts. This Agreement may be executed in counterparts, each
of which is deemed an original, but all of which together are deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail (pdf copies) or other means of electronic transmission is deemed to have
the same legal effect as delivery of an original signed copy of this Agreement.

 

Section 9.15 Remedies and Relief. Each Party hereto acknowledges and agrees that
any breach of this Agreement would result in substantial harm to the other
Parties hereto for which monetary damages alone could not adequately compensate.
Therefore, the Parties hereto unconditionally and irrevocably agree that any
non-breaching Party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including
seeking specific performance or the rescission of issuances, grants, purchases,
sales and other transfers not made in strict compliance with this Agreement).
The breaching Party must pay all costs reasonably incurred by the non-breaching
Party in pursuing enforcement, including reasonable attorneys’ fees and court
costs, but only if the non-breaching Party is successful in the enforcement
action.

 

Section 9.16 Regulatory and R&D Assistance.

 

(a) Upon Investor’s reasonable request, the Seller Parties shall provide
information to and cooperate, support and assist the Investor in the
coordination of on-going regulatory activities, compliance activities and
product applications with the U.S. Food and Drug Administration and other U.S.
and non-U.S. regulatory agencies (including, but not limited to, the filing of
Premarket Tobacco Product Applications (“PMTAs”)) and provide the Investor with
production facility and ingredient information and related registration
documentation, product descriptions, nicotine level, packaging and other
specifications for any assets of the Business, any other products otherwise
related to the Business, and any other products as the Investor may reasonably
request.

 

(b) Upon the Seller Parties reasonable request, the Investor will consult on
mutually agreeable terms with the Company regarding the development and progress
of the Phase 1 Research Objectives, the Phase 2 Research Objectives and the
Phase 3 Research Objective during the term of the Warrant and Option Agreement
(each such term defined in the Warrant and Option Agreement).

 

[remainder of page intentionally left blank]

 



 

22


   



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

  



LEXARIA NICOTINE LLC

      By: /s/ Chris Bunka

Name:

Chris Bunka   Title: Chief Executive Officer  



 

Signature Page to Investment Agreement

 



   

   



 



LEXARIA BIOSCIENCE CORP.

      By: /s/ Chris Bunka

Name:

Chris Bunka   Title: Chief Executive Officer  



 

Signature Page to Investment Agreement

 



   

   



 



POVIVA CORP.

      By: /s/ Chris Bunka

Name:

Chris Bunka   Title: Chief Executive Officer  



 

Signature Page to Investment Agreement

 



   

   



 



ALTRIA VENTURES INC.

     

By:

/s/ David Wise

Name:

David Wise   Title: President  



 

Signature Page to Investment Agreement

 



   

   



 

Exhibit A

 

Investor License Agreement

 

See attached.

 



   

   



 

Exhibit B

 

Warrant and Option Agreement

 

See attached.

 

 



 



 